                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                CHATTANOOGA DIVISION

WILLIAM VIRGIL FERRELL,                               )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )
                                                      )         NO. 1:16-cv-00050
NANCY A. BERRYHILL,                                   )         REEVES/STEGER
Acting Commissioner of Social Security,               )
                                                      )
               Defendant.                             )
                                                      )

                                MEMORANDUM AND ORDER

       Defendant has objected [D. 48] to the Report & Recommendation of Magistrate Judge

Steger [D. 46]. The R&R granted in part Plaintiff’s motion for judgment on the administrative

record [D. 35], and denied Defendant’s motion for summary judgment [D. 36]. It further recom-

mended that the administrative decision of the Commissioner be reversed, and that this case be

remanded to the Commissioner for further administrative proceedings.

       For the following reasons, Judge Steger’s R&R is accepted in whole, and the Commis-

sioner’s decision will be reversed and remanded.

          I.   PROCEDURAL BACKGROUND

       Plaintiff, proceeding pro se, filed a complaint on March 3, 2016, challenging the Commis-

sioner’s denial of his application for Social Security disability insurance benefits [D. 1]. The Court

initially dismissed this case without prejudice, and without reaching the merits, because Plaintiff

failed to perfect service within the appropriate timeframe [D. 17, 18]. On appeal, the Sixth Circuit

found this Court in error, and vacated the order of dismissal. The case was remanded [D. 24, 26].




                                                  1
         Two months after remand, Plaintiff filed a motion for judgment on the administrative rec-

ord, and Defendant filed a motion for summary judgment [D. 35, 36]. Judge Steger addressed both

of these motions in his R&R, and ultimately recommended that the decision of the Commissioner

be reversed and remanded for further proceedings [D. 46].

         Plaintiff has filed two applications for disability insurance benefits.1 The first application

was denied on August 15, 2012, when the Administrative Law Judge (ALJ) found the claimant

able to perform a limited range of light work, and a request for review was denied.

         He filed his second application on November 5, 2012, alleging disability beginning Octo-

ber 8, 2010 (the onset date was later amended to August 16, 2012). After the claim was initially

denied, Plaintiff requested a hearing, which was held on August 14, 2014. At the hearing, Karen

Vessell appeared on Plaintiff’s behalf, as a non-attorney representative.

          II.     COMMISSIONER’S DECISION

         A claimant who has filed an application is entitled to disability insurance benefits if they

are i) insured, ii) have not reached retirement age, and iii) are disabled (the claimant must also be

a U.S. citizen or meet certain lawful presence requirements). 42 U.S.C. § 423(a)(1)(A)-(E).

         The administrative law judge (ALJ) denied Plaintiff’s second claim because he determined

Plaintiff was not disabled. “Disability” is defined in this instance as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a con-

tinuous period of not less than 12 months.” Id. § 423(d)(1)(A).




1
 Unless otherwise stated, these facts are drawn from the certified administrative record, provided by the Social Se-
curity Administration [D. 29]. The summary of the Commissioner’s decision recounts the section of the record that
discusses the procedural history, findings of fact, and conclusions of law [see id., pp. 17-26].

                                                          2
       The Social Security Administration (SSA) has promulgated a practical five-step test that

ALJs use to determine if a claimant is disabled. See 20 C.F.R. § 404.1520; Barnhart v. Thomas,

540 U.S. 20, 24 (2003). The five steps are considered sequentially, and if at any step a finding of

disability or non-disability can be made, the review ends there. Barnhart, 540 U.S. at 24.

       At the first step, the ALJ looks at the claimant’s work activity; if the claimant is doing

“substantial gainful activity,” then the SSA will find the claimant is not disabled. 20 C.F.R. §

404.1520(a)(4)(i). If the claimant is not engaged in substantial gainful activity, the ALJ then de-

termines whether the claimant has a “severe” medical impairment; if the impairment is not severe,

then the SSA will find the claimant is not disabled. Id. § 404.1520(a)(4)(ii). At the third step, the

ALJ looks at a list of impairments that are presumed severe enough to render one disabled; if the

claimant’s impairment appears on that list, the SSA will find the claimant is disabled. Id. §

404.1520(a)(4)(iii); Barnhart, 540 U.S. at 24-25.

       In this case, the ALJ found that Plaintiff was not doing substantial gainful activity (clearing

step one), and that his impairment was severe (step two). But his condition was not so severe that

he would be presumed disabled (preventing a finding of disability under step three).

       At step four, the ALJ assesses the claimant’s past relevant work and “residual functional

capacity,” which is defined as the “most you can still do despite your physical limitations.” 20

C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(1). A claimant’s residual functional capacity is defined

categorically, on a scale ranging from “sedentary” to “very heavy” work. See id. § 404.1567. If

the ALJ finds the claimant can still do her past relevant work in her current physical condition (i.e.,

given her residual functional capacity), the SSA will find the claimant is not disabled. Id. §

404.1520(a)(4)(iv). In this case, the ALJ found that Plaintiff could not perform his past relevant




                                                  3
work (as a landscape laborer) with his existing residual functional capacity (classified as “me-

dium”). Thus, the ALJ moved on to step five, which is where Plaintiff’s claim ran aground.

       Step five incorporates the residual functional capacity assessment from step four, and re-

quires the SSA to find whether the claimant can make an adjustment to any other work the claimant

could perform given her age, education, and work experience. Id. § 404.1520(a)(4)(v). The ALJ

must consider whether the claimant could be hired to perform this other work by determining if it

exists in “significant numbers” in the region where the claimant lives or several regions in the

country. Id. § 404.1560(c)(1). If the claimant can perform other work—and such work is availa-

ble—the SSA will find the claimant is not disabled. Id. 404.1520(a)(4)(v).

       The Commissioner found that Plaintiff could perform other work, given his residual func-

tional capacity. Specifically, the ALJ relied upon testimony from a vocational expert in the prior

claim (covering a different time period) that Plaintiff could perform unskilled medium jobs such

as hand packager, machine cleaner, and linen room attendant, which existed in “significant num-

bers” [D. 29, p. 31]. The ALJ determined—based on this prior testimony—that Plaintiff could

adjust to other work, and that this work was available. For that reason, he found Plaintiff was not

disabled, and thereby denied his claim for disability insurance benefits.

       III.    STANDARD OF REVIEW

       The Commissioner determines whether a claimant is disabled within the meaning of the

Social Security Act, and a district court’s review is limited to analyzing whether the ALJ applied

the correct legal standards and whether the ALJ’s factual findings are supported by substantial

evidence. Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). The district court

may remand to the Commissioner for a rehearing. 42 U.S.C. § 405(g).




                                                 4
        IV.    APPLICABLE LAW

       The issue of concern here is whether the ALJ applied the correct legal standards when he

determined that Plaintiff was not disabled. Specifically, the court needs to address the impact of

Earley v. Comm’r of Soc. Sec., 893 F.3d 929 (6th Cir. 2018), on Drummond v. Comm’r of Soc.

Sec., 126 F.3d 837 (6th Cir. 1997). The ALJ applied Drummond, but under the ruling in Earley,

Judge Steger recommended remanding this case to the Commissioner.

                   a. Drummond

       In Drummond, the claimant had filed an application for disability insurance benefits and

she was found to have a residual functional capacity for “sedentary” work. Drummond, 126 F.3d

at 838. Under step five (the “other work” step discussed above), the ALJ must account for the

claimant’s age. SSA regulations discriminate between a younger person (under age 50), a person

“closely approaching” advanced age (50-54), and a person of advanced age (55 or older). 20 C.F.R.

§ 404.1563. At the time of the decision, the claimant was 49 years old. Because she was a

“younger” person, she was judged not disabled in spite of her “sedentary” capacity. Id.

       She filed another claim, which covered a period of time that was unadjudicated in the pre-

vious claim. Id. at 839. She had a hearing on this new claim, and the ALJ found she had a residual

functional capacity for “medium” work. Id. This determination was critical, because if the second

ALJ found the claimant had a “sedentary” capacity (as the prior ALJ had), the claimant would

have been entitled to disability benefits now that she was over 50, and “closely approaching” ad-

vanced age. Id. The Sixth Circuit addressed whether the second ALJ was bound by the prior ALJ’s

determination of the claimant’s residual functional capacity. Id. at 840.

       The claimant argued the second ALJ was bound to a finding of “sedentary” residual func-

tional capacity under the principle of res judicata embodied in 42 U.S.C. § 405(h), which provides



                                                 5
that the “findings and decision of the [Commissioner] after a hearing shall be binding upon all

individuals who were parties to such hearing.” The Sixth Circuit found these principles did apply,

and relied heavily on reasoning used by the Fourth Circuit in a similar case to reach that decision.

Id. at 841-42; see Lively v. Sec’y of Health & Human Servs., 820 F.2d 1391 (4th Cir. 1987). Under

the principles espoused in Lively and two other Sixth Circuit decisions2, the court held that once

the Commissioner reaches a final decision concerning a claimant’s entitlement to benefits, the

Commissioner is bound by that determination in later hearings “absent changed circumstances.”

Drummond, 126 F.3d at 837.

                                i. Acquiescence Ruling 98-4(6)

        After Drummond was decided, the SSA published Acquiescence Ruling3 98-4(6), which

applies in the Sixth Circuit, and explains that:

           When adjudicating a subsequent disability claim with an unadjudicated period arising under the
           same title of the [Social Security] Act as the prior claim, adjudicators must adopt such a finding
           from the final decision by an ALJ or the Appeals Council on the prior claim in determining
           whether the claimant is disabled with respect to the unadjudicated period unless there is new and
           material evidence relating to such a finding or there has been a change in the law, regulations or
           rulings affecting the finding or the method for arriving at the finding.

        Social Security Administration, AR 98-4(6), https://www.ssa.gov/OP_Home/rulings/ar/06/AR98-
        04-ar-06.html.

                      b. Earley

        In Earley, the claimant applied for disability benefits and was denied after the ALJ found

she was capable of holding jobs that required only light physical exertion. Earley, 893 F.2d at 931.

She applied again, arguing that she became disabled after the decision on her last application. Id.




2
  Dennard v. Sec’y of Health & Human Servs., 907 F.2d 598 (6th Cir. 1990) (per curiam) and Senters v. Sec’y of
Health & Human Servs., No. 91-5966, 1992 WL 78102 (6th Cir. Apr. 17, 1991) (per curiam).
3
  “Acquiescence Rulings explain how SSA will apply decisions of the United States Courts of Appeals that are at
variance with SSA’s national policies in adjudicating claims.” Social Security and Acquiescence Rulings: Preface,
https://www.ssa.gov/OP_Home/rulings/rulings-pref.html.

                                                          6
The ALJ denied the claim because he thought—under Drummond and AR 98-4(6)—he was “pre-

cluded” from revisiting the earlier finding, unless the claimant offered new and material evidence

of a changed condition. Id. The Sixth Circuit ruled that this decision was in error, and remanded

to the district court, with instructions to send the case back to SSA for reconsideration. Id. at 935.

       Importantly, Earley did not overrule Drummond. Instead, the court found that unusual facts

in Drummond led to “some overstatement...but not to an incorrect outcome.” Drummond was cor-

rect on the facts, because substantial evidence did not support the second ALJ’s finding of residual

functional capacity. Id. at 933. And it was correct on the law, because res judicata may apply in

administrative proceedings against both the claimant and the Commissioner. Id. So “[i]f an indi-

vidual...files a second application for the same period of time finally rejected by the first applica-

tion and offers no cognizable explanation for revisiting the first decision, res judicata would bar

the second application.” Id. (emphasis added).

       But when the period of time covered by the second disability claim is different than the

first, res judicata should not apply. Id. (“[A] claim that one became disabled in 1990 is not the

same as a claim that one became disabled in 1994”) (quoting Groves v. Apfel, 148 F.3d 809, 810

(7th Cir. 1998)). This does not mean the second ALJ must start from scratch, and Earley makes it

clear that the findings of the first ALJ are legitimate considerations that the second ALJ can ac-

count for when reviewing a second application. But an applicant “remains free to bring a second

application [on a claim for a later time period] that introduces no new evidence or very little new

evidence.” Id. (emphasis added).

                   c. District courts after Earley

       Since Earley was decided, courts “have asked whether the ALJ, despite purporting to fol-

low Drummond, gave the new evidence a fresh look. If so, then the ALJ’s decision satisfied Earley;



                                                  7
if not, then remand was appropriate.” Johnson v. Comm’r of Soc. Sec., 2:17-CV-13126, 2018 WL

6440897, at *15 (E.D. Mich. Oct. 22, 2018) (collecting district court cases) (emphasis added), rep.

and recc. adopted by 2018 WL 6434778 (E.D. Mich. Dec. 7, 2018). Indeed, the general takeaway

has been that Earley only requires ALJs to give “new evidence” a “fresh look.” See id. at 15-16;

Lambert v. Comm’r of Soc. Sec., 1:18-CV-116, 2019 WL 336903 (S.D. Ohio Jan. 28, 2019), rep.

and recc. adopted by 2019 WL 1125759 (S.D. Ohio Mar. 12, 2019) (“Because [the ALJ] gave a

“fresh look” to the new evidence, a remand under Earley is not warranted”). And here, Defendant

argues the second ALJ “complied with Earley by providing a fresh review of the evidence at hand,

with multiple citations to the evidence dated after the 2012 decision” [D. 48, p. 2].

         With respect to our sister district courts, this Court thinks the above reading of Earley is

too restrictive. In Earley, the Sixth Circuit says the prior ALJ’s findings are a “legitimate, albeit

not binding” consideration. Earley, 893 F.3d at 928. As such, an applicant may introduce no new

evidence, and, so long as the application covers a separate time period, have a fresh hearing. Id.

         The point of Earley, in this Court’s opinion, is that regardless of her chances of success, an

applicant should have the opportunity for a full hearing, with no presumptions applied, when the

claim covers a new period of time not addressed in the prior hearing.4 To be sure, an applicant who

introduces no new evidence should not have “high expectations” of success, but the claimant

should not come into the new hearing and face a presumption that the findings at the prior hearing

were correct. See id. Drummond should be understood “as a practical illustration of the substantial


4
  This reading is bolstered by the Earley court’s discussion of the distinction between res judicata (more easily un-
derstood as claim preclusion), and collateral estoppel (issue preclusion). As discussed, Drummond correctly held
that the former doctrine should apply when the new application covers the same period of time, because an applicant
cannot have the exact same claim reheard. Earley, 893 F.3d at 933. But because “human health is rarely static,” the
latter doctrine should rarely apply in this setting, as any earlier proceeding could rarely, if ever, have actually liti-
gated and resolved whether a person was disabled at the later date. Id. The tangled case law and turgid Latin obscure
what should be a fairly unremarkable proposition: Someone who was not disabled at one time may be disabled at a
later time, and the prior determination of non-disability should not create a categorical presumption against the
claimant that she was not disabled during the later claim period.

                                                           8
evidence rule,” where a prior finding is so “important and probative” that it renders a “subsequent

finding to the contrary unsupported by substantial evidence.” Earley, 893 F.3d at 934 (quoting

Albright v. Comm’r of Soc. Sec. 174 F.3d 473, 477-78 (4th Cir. 1999)5 (quotation marks omitted)).

         Thus, a court could conceivably apply Earley and affirm a pre-Earley ruling without re-

mand to the Commissioner, but the test should be whether Drummond prevented the ALJ from

considering all the relevant evidence, not whether the ALJ properly considered new evidence.

          V.      APPLICATION

         As discussed, Plaintiff’s claim failed at the final hurdle—step five—where the ALJ deter-

mined Plaintiff could perform other work, given his age, education, work experience, and residual

functional capacity [D. 29, p. 30-31]. To reach this decision—which requires a finding that the

other work the claimant could perform is in fact available—the ALJ considered the testimony

given by a vocational expert in the prior claim, and adopted those findings into the record on the

present claim6 [D. 29, p. 31]. A vocational expert did testify at the later hearing, but his testimony

was restricted to a discussion of findings made in the prior report.

         The decision to take the prior findings at face value is problematic. Just as “human health

is rarely static,” so is the economy. See Earley, 893 F.3d at 933. A consideration of the claimant’s

ability to find work during the new claim period seems necessary, and the ALJ’s apparent failure

to do so would violate both the spirit and the letter of the decision in Earley.



5
  Albright is a Fourth Circuit case that abrogated Lively, cited above, which had formed the basis of the Sixth Cir-
cuit’s reasoning in Drummond. In Earley, the court drew a parallel between Albright’s impact on Lively with its own
reading of Drummond. Earley 893 F.3d at 934 (“Albright is to Lively what this case is to Drummond”).
6
  In fact, the factual finding from the first claim was adopted verbatim into the factual finding in the second claim. In
both decisions, the ALJ wrote as follows: “The vocational expert testified that the claimant could perform unskilled
medium jobs as a hand packager, machine cleaner, and linen room attendant. There are 8[,]000 such jobs in the local
economy and 223,700 such jobs in the national economy. The vocational expert listed additional unskilled medium
jobs that an individual of advanced age (55) such as the claimant could perform. These jobs included office helper,
sorter, and textile checker/quality control. There are 264,000 jobs in the national economy and 5[,]000 such jobs in
the local economy” [D. 29, pp. 31, 73].

                                                           9
         In its objection to the R&R, Defendant argues that the section of the record which quotes

Drummond and AR 98-4(6) was merely perfunctory, or “introductory” [see D. 48, p. 2]. Like the

district courts in Johnson and Lambert, discussed above, Defendant argues that because ALJ gave

the new evidence a fresh look, it therefore met the requirements of Earley.

         First, Defendant’s framing of the ALJ’s findings understates the role that Drummond and

AR 98-4(6) actually played in the ALJ’s decision making process. At the beginning of the hearing,

the ALJ informed the parties that the “the prior decision stands until the new material evidence

warrants a deviation” [D. 29, p. 41]. This is a correct statement of AR 98-4(6), which requires the

ALJ to adopt the prior findings “unless there is new and material evidence relating to such a find-

ing.” But the word “until” or “unless” casts a pall over the entire hearing, forcing the claimant to

prove why the evidence presented at the prior hearing should not be binding.

         Second, the record in this case illustrates the importance of this distinction. Plaintiff’s claim

failed because the ALJ adopted a finding that did not apply to the time period in which Plaintiff

claimed he was disabled. To be sure, such evidence could be relevant or probative, and the ALJ

could very well consider the prior report in this case. But as time passes, any analysis of available

work in the area loses relevance.7 Under Earley, ALJs considering a second claim are not bound

by this prior evidence, but should weigh it on its own terms, as it relates to the new claim.

         The application of the presumption in AR 98-4(6), interpreting Drummond, creates an un-

warranted procedural burden for claimants at the second hearing. Because the ALJ imposed such

a burden in this case, and the ALJ’s failure to correctly weigh the past evidence worked to Plain-

tiff’s disadvantage, the Court finds Plaintiff is entitled to a new hearing.




7
 Moreover, the burden is on SSA, not the claimant, to show that other work is in fact available. 20 C.F.R. §
404.1560(c)(2).

                                                         10
        VI.    CONCLUSION

       For the reasons given, Judge Steger’s Report & Recommendation [D. 46] is ACCEPTED

IN WHOLE. Plaintiff’s motion on the administrative record [D. 35] is GRANTED IN PART,

and Defendant’s motion for summary judgment [D. 36] is DENIED. The Commissioner’s decision

is accordingly REVERSED and REMANDED, under this Court’s authority in 42 U.S.C. §

405(g), for further administrative proceedings. On remand, the Commissioner should reevaluate

Plaintiff’s claim in light of the Earley decision as interpreted by this Court.

       IT IS SO ORDERED.



                                       ____
                                       ___________________________________________
                                          ____________
                                                   _ _______________
                                                                   _________________
                                       CH
                                        HIEF UNITED STATES DISTRICT
                                       CHIEF                            T JUDGE




                                                  11
